DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 4, 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Ohkubo et al (WO 2016/199734 A1; U.S. Patent Application Publication No.
2018/0105332 A1 is used as English translation) in view of Declerck (U.S. Patent Application
Publication No. 2007/0141326 A1) and Hughes et al (U.S. Patent No. 5,346,963) and Okamoto
et al (U.S. Patent No. 5,693,728).
With regard to Claim 1, Ohkubo et al disclose a bag (pouch; paragraph 0141)
comprising an outlet that is a spout interposed between sheets (the attachment portion is
interposed between an edge of a first container film and an edge of a second container film;
paragraph 0248, Figure 9 A), which therefore define an internal side and facing a space of the
bag and contacting a content; the sheets therefore constitute a bag body to which the outlet is
joined; the outlet comprises a main body and an opening body that are molded (paragraph
0259), and a flow passage (inner opening; paragraph 0170) and as shown in Figure 7A the main
body and opening body have cylindrical shapes and the main body is formed on an external
surface of the opening body; the opening body is therefore a first molded body and the main
body is a second molded body; the second molded body comprises linear low density
polyethylene (paragraph 0257) and the first molded body comprises cyclic olefin — based resin
(paragraph 0260); the outlet comprises at least two colors, because multicolor molding is
disclosed (paragraph 0261); each sheet is a plastic film (paragraph 0262) that is a laminated film,
therefore a laminate, comprising a layer with heat sealing property, therefore a sealant layer, and
another layer, therefore a substrate, laminated via an adhesive agent (paragraph 0265), which is
therefore a first intermediate layer; the spout is therefore sealed between the two laminates, and a
bag shape is formed by sticking sealant layers to each other, and the outlet is joined by being
held between the two sealant layers and the sealant layer faces a space of the bag and contacts a
content; as shown in Figure 3, at least a small portion of a cutting edge unit ‘64’ is accommodated in a space of  the bag, because it cuts a hermetically sealing sheet ‘14’ and extends beyond the sheet into the space (paragraph 0198). A second molded body formed on an external circumferential surface of the first molded body is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a second molded body formed on an external circumferential surface of thefirst molded body, as a single article, which is a spout, comprising both the first molded body and second molded body is disclosed. A substrate layer that is polychlorotrifluoroethylene is also not explicitly disclosed. However, the substrate layer is any layer that is known in the art for use as a packaging bag (any for use as a normal packaging bag; paragraph 0267) and Declerck teaches that polychlorotrifluoroethylene is known in the art for use as a packaging (paragraph 0027) that is a bag (paragraph 0052). It would have been obvious for one of ordinary skill in the art to provide for polychlorotrifluoroethylene, as polychlorotrifluoroethylene is known in the art for use as a packaging bag. Ohkubo et al fail to disclose a first intermediate layer comprising a polyethylene — based resin and a modified polyethylene — based resin and a sealant layer comprising a cyclic olefin resin.
Hughes et al teach an adhesive (column 6, lines 11 — 22) comprising a modified
polyethylene — based resin (column 4, lines 67 — 68) and a polyethylene — based resin
(unmodified; column 5, lines 1 — 6) for the purpose of obtaining improved impact and strength
properties (column 5, lines 64 — 68).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polyethylene — based resin and a modified polyethylene — based resin in order to obtain
improved impact and strength properties as taught by Hughes et al.
Okamoto et al teach a package (packaging; column 18, lines 60 — 65) having heat
sealability (column 19, lines 1 — 3) comprising a cyclic olefin polymer (column 11, lines 58 — 64) that is also a fluorine — based resin (column 12, lines 34 — 49) for the purpose of obtaining well balanced physical properties (column 18, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sealant layer comprising a cyclic olefin resin in order to obtain well balanced physical properties
as taught by Okamoto et al.
With regard to Claim 2, the polyethylene — based resin taught by Hughes et al is linear low density polyethylene (column 5, lines 11 — 16).
With regard to Claim 3, the modified polyethylene — based resin taught by Hughes et al
is maleic anhydride — modified (column 3, lines 41 — 57).
With regard to Claim 4, Hughes et al additionally teach an elastomer component that is
acrylonitrile — butadiene — styrene (column 5, lines 19 — 21) and a component having an
epoxy group (epoxy; column 5, line 29).
With regard to Claim 7, a thickness of 50 m is taught by Declerck (paragraph 0030).
With regard to Claim 10, a surface resin layer and a second intermediate layer between
the substrate layer and surface resin layer, on an external side of the substrate layer, are not
disclosed by Ohkubo et al. However, additional layers are disclosed (other films being
laminated; paragraph 0262). It would have been obvious for one of ordinary skill in the art to
provide for a surface resin layer and a second intermediate layer between the substrate layer and
surface resin layer, on an external side of the substrate layer, as additional layers are disclosed.

3. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al (WO
2016/199734 A1; U.S. Patent Application Publication No. 2018/0105332 A1 is used as English
translation) in view of Declerck (U.S. Patent Application Publication No. 2007/0141326 A1) and
Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and
further in view of Scholz et al (U.S. Patent No. 6,797,787 B2).
Ohkubo et al, Declerck, Hughes et al and Okamoto et al disclose a packaging bag as
discussed above. Ohkubo et al, Declerck, Hughes et al and Okamoto et al fail to disclose a
component comprising an epoxy group comprising an epoxy that has been introduced into 1,2 —
polybutadiene, having a number average molecular weight of 500 and 4,000 or less.
Scholz et al teach an adhesive (column 3, lines 55 — 60) comprising an epoxidized
polyalkenylene having a number average molecular weight of 1,000 (column 2, lines 20 — 39)
that is 1,2 — polybutadiene (column 3, lines 9 — 20) for the purpose of avoiding the use of
solvents (column 1, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
epoxidized polyalkenylene having a number average molecular weight of 1,000 that is 1,2 —
polybutadiene in order to avoid the use of solvents as taught by Scholz et al.

4. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al (WO
2016/199734 A1; U.S. Patent Application Publication No. 2018/0105332 AI is used as English
translation) in view of Declerck (U.S. Patent Application Publication No. 2007/0141326 Al) and
Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and
further in view of Enlow et al (U.S. Patent No. 2004/0247837 A1).
Ohkubo et al, Declerck, Hughes et al and Okamoto et al disclose a packaging bag as
discussed above. Ohkubo et al, Declerck, Hughes et al and Okamoto et al fail to disclose an
elastomer component comprising a styrene — ethylene — butylene — styrene copolymer having
a styrene content of 8% by mass or more and 24% by mass or less. However, an elastomer
component that is acrylonitrile — butadiene — styrene is disclosed, as discussed above, and
polystyrene is also disclosed (column 5, lines 19 — 21 of Hughes et al). It would have been
obvious for one of ordinary skill in the art to alternatively provide for a styrene — ethylene —
butylene — styrene copolymer, as an elastomer component that is acrylonitrile — butadiene —
styrene and polystyrene is disclosed. Furthermore, Enlow et al teach that styrene — ethylene — butylene — styrene copolymer having a styrene content of 13% by weight is commercially
available (paragraph 0080).
It would have been obvious for one of ordinary skill in the art to provide for styrene —
ethylene — butylene — styrene copolymer having a styrene content of 13% by weight, as
styrene — ethylene — butylene — styrene copolymer having a styrene content of 13% by
weight is known in the art to be commercially available.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 12 of the remarks dated June 22, 2022, that a cyclic olefin polymer having excellent nonabsorbability  and a high content of alicyclic structure are not disclosed by the prior art of record.
However, excellent nonabsorbability  and a high content of alicyclic structure are not claimed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782